DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-24 are currently pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/128,366. Although the claims at issue are not identical, they are not patentably distinct from each other. Particularly, claim 20 of Application No. 17/128,366 teaches each and every element of instant claim 13, namely, a fishing rod comprising: a rod blank; a plurality of line guides positioned along the rod blank; a tip top located at a distal end of the rod blank; and a wrap securing at least one of the plurality of line guides and / or the tip top to the rod blank, the wrap including a substrate and an adhesive layer on at least one side of the substrate.
This is a provisional nonstatutory double patenting rejection.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference 120 in paragraphs [0026] and [0028].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 13, 17, and 19 are objected to because of the following informalities: 
Claim 6, line 2, please amend “at least one of an epoxy and / or adhesive coating” to read “at least one of an epoxy or adhesive coating”
Claim 13, line 5, please amend “at least one of the plurality of line guides and / or the tip top” to read “at least one of the plurality of line guides or the tip top”
Claim 17, line 2, “between about 3 millimeters in width” should read “about 3 millimeters in width”
Claim 19, line 1, “wherein::” should read “wherein:”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christenson (US 3400481 A).
Regarding claim 1, Christenson discloses a method for securing a line guide to a fishing rod blank, comprising the steps of: 
positioning a line guide (14, 15) having a guide foot (portion extending from where two legs of 15 converge, fig. 3) along a rod blank (11; col. 2, lines 14-18 teaches 14 positioned on 11; figs. 1-2); and 
wrapping a wrap (16) having a substrate (16 having an impregnated material, col. 2, lines 29-50 at least), and an adhesive layer (col. 2, lines 67-71; col. 3, lines 12-21) around the rod blank and the guide foot to secure the line guide to the rod blank (col. 2, lines 64-67 at least teaches 16 wrapped around guide 14,15 and 11; figs. 1-2).
Regarding claim 2, Christenson discloses the method according to claim 1, and further discloses the step of: 
after positioning the line guide (14, 15) along the rod blank (11), utilizing the wrap to initially maintain the line guide in position along the rod blank prior to wrapping the wrap (16) around the rod blank (col. 2, lines 59-67 teaches the wrap used to maintain the guide in position; figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson as applied to claim 1 above, and further in view of Tukihara (US 5328742 A).
Regarding claim 3, Christenson teaches the method according to claim 1, and further teaches wherein: 
the step of wrapping the wrap (16) around the rod blank (11) includes wrapping the wrap around the rod blank in a manner such that each successive turn of the wrap at least partially overlaps a preceding turn (col. 3, lines 22-26), but is silent regarding wrapping the wrap around the rod blank in a spiral manner. 
Tukihara teaches a method wherein: the step of wrapping a wrap (5) around a rod blank (4) includes wrapping the wrap around the rod blank in a spiral manner (fig. 3) such that each successive turn of the wrap at least partially overlaps a preceding turn (overlaps indicated by dotted lines in fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Christenson include wrapping the wrap around the rod blank in a spiral manner as taught by Tukihara, in order to minimize the damage to the inner layer of the wrap as taught by Tukihara (col. 1, lines 61-65).
Regarding claim 4, Christenson teaches the method according to claim 1, but is silent regarding wherein: the step of wrapping the wrap around the rod blank includes wrapping the wrap around the rod blank in a spiral manner so as to leave spaces between adjacent turns of the wrap.
Tukihara teaches a method wherein: the step of wrapping a wrap (5) around a rod blank (4) includes wrapping the wrap around the rod blank in a spiral manner so as to leave spaces between adjacent turns of the wrap (fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Christenson include wrapping the wrap of Christenson around the rod blank of Christenson in a spiral manner so as to leave spaces between adjacent turns of the wrap of Christenson, as taught by Tukihara, in order to avoid an increase of rigidity and loss of flexibility in the areas with the turns as taught by Tukihara (col. 1, lines 65-68).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Tukihara as applied to claim 4 above, and further in view of Applicant’s Admitted Prior Art found in applicant’s specification as original filed (“AAPA”).
Regarding claim 5, Christenson as modified by Tukihara teaches the method according to claim 4, and Christenson appears to further teach the step of: sealing or encasing the wrap with a water resistant coating (col. 3, lines 2-21).
However, in case it is argued that Christenson as modified by Tukihara does not explicitly teach this claim limitation, then AAPA teaches the step of: sealing or encasing the wrap with a water resistant coating (epoxy coating, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Christenson as modified by Tukihara include the step of: sealing or encasing the wrap with a water resistant coating, as taught by AAPA, in order to effectively secure and protect the wrap.
Regarding claim 6, Christenson as modified by Tukihara and AAPA teaches the method according to claim 5, and AAPA further teaches wherein: the water resistant coating is at least one of an epoxy and /or adhesive coating (epoxy coating, paragraph [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson as applied to claim 1 above, and further in view of Kawamura et al. (US 20180263229 A1).
Regarding claim 7, Christenson teaches the method according to claim 1, and it appears to teach a pressure-sensitive adhesive (col. 2, lines 67-71), but Christenson does not explicitly teach wherein: the adhesive layer includes a pressure-sensitive adhesive.
Kawamura et al. teach a method wherein an adhesive layer includes a pressure-sensitive adhesive (pressure-sensitive adhesive layer, paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Christenson include a pressure-sensitive adhesive as taught by Kawamura et al., in order to improve the ease of attaching the wrap to the rod (see, e.g., Christenson at col. 2, lines 67-71).

Claims 8-9, 13-14, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson as applied to claim 1 above, and further in view of Kawamura et al. (US 2021/0259227 A1), hereafter referred to as “Kawamura 227”.
Regarding claim 8, Christenson teaches the method according to claim 1, and further teaches wherein: the substrate (16) is a fiber prepreg (col. 1, lines 32-52), but is silent regarding wherein: the substrate is a carbon fiber prepreg.
Kawamura 227 teaches a method wherein: a substrate is a carbon fiber prepreg (paragraph [0081] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Christenson to be a carbon fiber prepreg as taught by Kawamura 227, in order to optimize the strength of the rod. Further, applicant has not shown patentable significance of using a carbon fiber prepreg over a nylon prepreg (see, e.g., applicant’s specification at ¶ [0024]), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (modifying the substrate to include carbon fiber is dependent on the desired material properties as determined by the user). In re Leshin, 125 USPQ 416.
Regarding claim 9, Christenson teaches the method according to claim 1, and further teaches wherein: the substrate (16) includes a plurality of unidirectional fibers (col. 1, lines 44-52), but is silent regarding the substrate includes carbon fibers.
Kawamura 227 teaches a method wherein: a substrate includes carbon fiber (paragraph [0081] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Christenson to have carbon fibers as taught by Kawamura 227, in order to optimize the strength of the rod. Further, applicant has not shown patentable significance of using a carbon fiber prepreg over a nylon prepreg (see, e.g., applicant’s specification at ¶ [0024]), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (modifying the substrate to include carbon fiber is dependent on the desired material properties as determined by the user). In re Leshin, 125 USPQ 416.
Regarding claim 13, Christenson teaches a fishing rod, comprising: 
a rod blank (11); 
a plurality of line guides (14, 15; multiple guides shown in fig. 1) positioned along the rod blank (figs. 1 and 3); and 
a wrap (16) securing at least one of the plurality of line guides to the rod blank (col. 2, lines 64-67 at least teaches 16 wrapped around the plurality of line guides 14, 15 and 11; figs. 1-3), the wrap including a substrate (16) and an adhesive layer on at least one side of the substrate (col. 2, lines 67-71; col. 3, lines 12-21).
Christenson is silent regarding a tip top located at a distal end of the rod blank, 
Kawamura 227 teaches a fishing rod comprising: a tip top (10D) located at a distal end (fig. 1) of a rod blank (2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fishing rod of Christenson include a tip top as taught by Kawamura 227 located at a distal end of the rod blank of Christenson, in order to position a fishing line at the top of the fishing rod as desired by the user.
Regarding claim 14, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, and Christenson further teaches wherein: the wrap (16) includes a plurality of turns, at least one successive turn of the plurality of turns overlying at least one preceding turn of the plurality of turns (col. 3, lines 22-26; fig. 2).
Regarding claim 16, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, but does not explicitly teach wherein: each turn of the wrap is between about 1 millimeter and about 12 millimeters in width. 
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04. In this case, applicant has not shown patentable significance of making each turn of the wrap between about 1 millimeter and about 12 millimeters in width. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing rod of Christenson as modified by Kawamura 227 each turn of the wrap is between about 1 millimeter and about 12 millimeters in width, in order to optimize rigidity and flexibility of the wrapped portions. 
Regarding claim 17, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, but does not explicitly teach wherein: each turn of the wrap is between about 3 millimeters in width.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04. In this case, applicant has not shown patentable significance of making each turn of the wrap between about 3 millimeters in width. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing rod of Christenson as modified by Kawamura 227 such that each turn of the wrap between about 3 millimeters in width, in order to optimize rigidity and flexibility of the wrapped portions.
Regarding claim 18, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, and Christenson further teaches wherein: the substrate (16) is a fiber prepreg (col. 1, lines 32-52) having a plurality of unidirectional fibers (col. 1, lines 44-52), but is silent regarding wherein: the substrate is a carbon fiber prepreg having a plurality of unidirectional carbon fibers.
Kawamura 227 teaches a fishing rod wherein: a substrate is a carbon fiber prepreg (paragraph [0081] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Christenson as modified by Kawamura 227 to be a carbon fiber prepreg as taught by Kawamura 227, in order to optimize the strength of the rod. Further, applicant has not shown patentable significance of using a carbon fiber prepreg over a nylon prepreg (see, e.g., applicant’s specification at ¶ [0024]), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (modifying the substrate to include carbon fiber is dependent on the desired material properties as determined by the user). In re Leshin, 125 USPQ 416.
The combination of Christenson as modified by Kawamura 227 would result in wherein: the substrate is a carbon fiber prepreg having a plurality of unidirectional carbon fibers.
Regarding claim 20, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, and Christenson as modified by Kawamura 227 further teaches wherein the wrap secures the tip top to the rod blank (Christenson at col. 2, lines 64-67; figs. 1-3; and Kawamura at FIGS. 1 and 2; see also paragraphs [0049], [0052], [0114], [0347], which make clear that 10D is wrapped in an identical manner as 10B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Christenson as modified by Kawamura such that the wrap secures the tip top to the blank rod, in order to improve attachment of the tip top to the rod blank.
Regarding claim 21, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 18, but it does not explicitly teach wherein: the carbon fiber prepreg is devoid of a curative.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber prepreg of Christenson as modified by Kawamura 227 to be devoid of a curative, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (modifying the prepreg to be devoid of a curative is dependent on the desired material properties as determined by the user). In re Leshin, 125 USPQ 416. In this case, applicant has not shown patentable significance of providing a carbon fiber prepreg that is devoid of a curative (see, e.g., applicant’s specification at ¶ [0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Christenson as modified by Kawamura such that the carbon fiber prepreg is devoid of a curative, in order to simplify its manufacturing process.
Regarding claim 22, Christenson teaches a method for securing an accessory to a fishing rod blank, comprising the steps of: 
positioning an accessory (14, 15) along a rod blank (11; col. 2, lines 14-18 teaches 14 positioned on 11; figs. 1-3); and 
wrapping a wrap (16) having a fiber prepreg (16 having an impregnated material, col. 2, lines 29-50 at least; col. 1, lines 32-52 for fiber prepreg) around the rod blank and the accessory to secure the accessory to the rod blank (col. 2, lines 64-67 at least teaches 16 wrapped around 14,15 and 11; figs. 1-3), but is silent regarding a carbon fiber prepreg. 
Kawamura 227 teaches a method for securing an accessory to a fishing rod blank including a carbon fiber prepreg (paragraph [0081] at least).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wrap of Christenson have a carbon fiber prepreg as taught by Kawamura 227, in order to optimize the strength of the rod. Further, applicant has not shown patentable significance of using a carbon fiber prepreg over a nylon prepreg (see, e.g., applicant’s specification at ¶ [0024]), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (modifying the substrate to include carbon fiber is dependent on the desired material properties as determined by the user). In re Leshin, 125 USPQ 416.
Regarding claim 23, Christenson as modified by Kawamura 227 teaches the method according to claim 22, but is silent regarding wherein: the accessory is a tip top.
Kawamura 227 further teach a method wherein the accessory is a tip top (10D; Kawamura 227 teaches that 10D is wrapped in an identical manner as 10B (FIGS. 1 and 2; see also paragraphs [0049], [0052], [0114], [0347]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the accessory of Christenson as modified by Kawamura 227 be a tip top as further taught by Kawamura 227, in order to position a fishing line at the top of the fishing rod as desired by the user.
Regarding claim 24, Christenson as modified by Kawamura 227 teaches the method according to claim 22, but is silent regarding wherein: the wrap includes an adhesive disposed on the carbon fiber prepreg.
Kawamura 227 further teaches the method wherein: a wrap (20) includes an adhesive (40) disposed on a carbon fiber prepreg (carbon fiber prepreg, paragraph [0081]; paragraphs [0075]-[0076] teaching 40 provided over 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the wrap of Christenson as modified by Kawamura 227 includes an adhesive disposed on the carbon fiber prepreg of Christenson as modified by Kawamura 227, as further taught by Kawamura 227, in order to effectively secure and protect the wrap. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson as applied to claim 1 above, and further in view of AAPA.
Regarding claim 10, Christenson teaches the method according to claim 1, but is silent regarding further comprising the step of: applying an epoxy overlay over the wrap.
AAPA teaches further comprising the step of: applying an epoxy overlay over the wrap. (paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Christenson include further comprising the step of: applying an epoxy overlay over the wrap of Christenson, as taught by AAPA, in order to effectively secure and protect the wrap.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Christenson. 
Regarding claim 11, Christenson teaches the method according to claim 1, but does not explicitly teach wherein: the wrap is between about 1 millimeter and about 12 millimeters wide.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04. In this case, applicant has not shown patentable significance of the wrap being between about 1 millimeter and about 12 millimeters wide. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing rod of Christenson such that the wrap is between about 1 millimeter and about 12 millimeters wide, in order to optimize rigidity and flexibility of the wrapped portions.
Regarding claim 12, Christenson teaches the method according to claim 1, but does not explicitly teach wherein: the wrap is approximately 3 millimeters wide.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04. In this case, applicant has not shown patentable significance of the wrap being approximately 3 millimeters wide. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing rod of Christenson such that the wrap is approximately 3 millimeters wide, in order to optimize rigidity and flexibility of the wrapped portions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Kawamura 227 as applied to claim 13 above, and further in view of Kawamura et al. 
Regarding claim 15, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, and Christenson appears to teach a pressure-sensitive adhesive (col. 2, lines 67-71), but Christenson as modified by Kawamura 227 does not explicitly teach wherein: the adhesive layer includes a pressure sensitive adhesive.
Kawamura et al. teach a fishing rod wherein: an adhesive layer includes a pressure sensitive adhesive (pressure-sensitive adhesive layer, paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Christenson as modified by Kawamura 227 include a pressure-sensitive adhesive as further taught by Kawamura et al., in order to in order to improve the ease of attaching the wrap to the rod (see, e.g., Christenson at col. 2, lines 67-71).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Kawamura 227 as applied to claim 13 above, and further in view of Tukihara. 
Regarding claim 19, Christenson as modified by Kawamura 227 teaches the fishing rod of claim 13, and Christenson further teaches wherein: 
the wrap (16) is formed from a plurality of turns arranged encircling the rod blank (col. 3, lines 22-26), and wherein the fishing rod further includes a water resistant coating encasing the wrap (col. 3, lines 2-21), but is silent regarding the wrap formed with spaces formed between adjacent turns of the plurality of turns; and the water resistant coating occupying the spaces between adjacent turns of the plurality of turns.
Tukihara teaches a method including a wrap (5) formed with spaces formed between adjacent turns of the plurality of turns (fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Christenson as modified by Kawamura 227 include the wrap of Christenson as modified by Kawamura 227 formed with spaces formed between adjacent turns of the plurality of turns, as taught by Tukihara, in order to avoid an increase of rigidity and loss of flexibility in the areas with the turns as taught by Tukihara (col. 1, lines 65-68).
The combination of Christenson as modified by Kawamura 227 and Tukihara would result in wherein: the wrap is formed from a plurality of turns arranged encircling the rod blank, with spaces formed between adjacent turns of the plurality of turns; and 
wherein the fishing rod further includes a water resistant coating encasing the wrap and occupying the spaces between adjacent turns of the plurality of turns.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643